DETAILED ACTION
	This action is in response to Applicant’s Request for Continued Examination ("Response”) received on March 09, 2021 in response to the Office Action dated December 15, 2020. This action is made Non-Final.
Claims 1-18 are pending in the case. 
Claims 1, 7, and 13 are independent claims.
Claims 1-18 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response, Applicant amended claims 1, 7, and 13, and submitted arguments against the prior art in the Office Action dated December 15, 2020.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemus et al., US Patent Application Publication No. US 2015/0007055 (“Lemus”), in view of Tu et al., US Patent Application Publication No. US 2016/0379385 (“Tu”), in view of Rhoades et al., US Patent Application Publication No. US 2014/0088926 (“Rhoades”), and further in view of Baer et al., US Patent Application Publication no. US 2009/0276471 (“Baer”).
Claim 1:
	Lemus teaches or suggests a system for managing collaboration on documents having digital ink on a network of computing devices, each computing device comprising a processor and at least one non-transitory computer readable medium for processing handwriting input under control of the processor, each at least on non-transitory computer readable medium configured to:
	cause display, on a display associated with the respective computing device, of a digital document having digital ink based on a note of the document (see Fig. 4; para. 0025 - As shown, each graphical object 402 may include one or more display elements (i.e., text, drawings, etc.) drawn by a user); para. 0036 - FIG. 4, tracking facility 104 may analyze the handwriting used to create graphical object 402-2 and determine that the handwriting is associated with a particular user. Tracking facility 104 may accordingly identify the user as having created graphical object 402-2.);
	define the journal to have a plurality of journal entries associated with at least handwriting input to the document represented by digital ink (see para. 0036 - FIG. 4, tracking facility 104 may analyze the handwriting used to create graphical object 402-2 and determine that the handwriting is associated with a particular user; para. 0044 - tracking  may include data representative of an interaction event performed during a collaboration session and a user associated with the interaction event in an interaction event log corresponding to the collaboration session; para. 0070 - digital document that chronicles the collaboration session by summarizing each interaction event included in the plurality of interaction events and identifying which user included in the plurality of users performed each interaction event included in the plurality of interaction events.);
	communicate, via the network, one or more of the journal entries of the journal with one or more of the other computing devices (see para. 0047 - summary interface 1000 may be displayed on the same display with which the users interact during the collaboration session, on a different display associated with a different computing device, and/or in any other manner as may serve a particular implementation; para. 0056 - provide one or more collaboration tracking services to users of computing device 1404;  para. 0056 - Computing device 1404 may be implemented by any suitable combination of processing or computing devices. For example, computing device 1404 may be implemented by one or more personal computers.);
	wherein the handwriting input associated with the journal entries is handwriting input to the document via the input interface of any of the computing devices displaying the document based on the communicated one or more journal entries (see para. 0015 - users may draw or otherwise create graphical objects and/or perform one or more touch gestures; para. 0016 - object may be created by writing on, drawing on, or otherwise touching the display with a finger, electronic whiteboard marker, stylus, or other writing 
As indicated above, Lemus teaches or suggests handwriting journal entries.
Tu further teaches or suggests other computing devices displaying the document, wherein the one or more entries communicated via the network are used to build or rebuild the document on one or more of the other computing devices displaying the document (see Fig. 3 and 4; para. 0007 - a collaborative environment where ink inputs and rendered ink outputs may be efficiently coordinated across multiple participating devices in physically proximate and/or distant locations. Inputs/outputs may be applied and viewed by many participants. Actively inking users may do so from any source/local machine and have those source inputs transmitted to any target/remote machines for rendering; a very large number of ink strokes may be occurring simultaneously over time. A global unique identifier may therefore be provided to uniquely identify all ink strokes, whatever the source and wherever they are being rendered; para. 0009 - support synchronous and incremental rendering at the target device in response to source device ink inputs; para. 0011 - multi-device inking collaboration, with unique identifiers being exchanged to differentiate ink stroke data; para. 0012 - The "local" and "remote" terminology is employed here because the example involves ink strokes being initiated at local devices and sent to remote devices.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in other computing devices displaying the document, wherein the one or more entries communicated via the network are used to build or rebuild the document on one or more of the other computing devices displaying the document for the purpose of efficiently coordinating the displaying and modifying of a collaborative environment document being displayed by multiple devices, as taught by Tu.
Rhoades further teaches or suggests and an earlier version of the document (see para. 0028 - existing CAD systems. According to disclosed embodiments, visible erased data is provided which mimics residual graphite/ink or indented paper or any representation deemed suitable, such as a particular line font. The visible erased data create a phantom image of erased data. The disclosed embodiments also allow a designer to restore the erased curves; para. 0029 – a virtual marking device such as, for example, a virtual pen or a stylus and the virtual drafting tool, the user lays down ink to create a geometric model of an object on the document; para. 0060 - erased entities are retained. An erased entity has attributes (e.g., metadata), which enables filtering of erased data. The erased entities may be shown and restored by applying filters. Typical attributes of erased entities may, for example, include date and time created, date and time deleted, created by, deleted by, entity font, appearance, etc. Erased entities may be restored in any order.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lemus, to include and an earlier version of the document for the purpose of efficiently restoring previous digital ink states in an electronic document, as taught by Rhoades.
Baer further teaches or suggests the journal of the document being associated with a particular version of the document being displayed on the respective computing device; wherein the one or more other computing devices displaying the document store a separate journal of the document associated with a particular version of the document displayed on the one or more other computing devices (see Fig. 1-5; para. 0021 - the versioning mechanism may allow different client systems relatively unfettered access to the given document, while also automatically capturing versions based on a variety of different inputs; para. 0020 – revisions to these documents from the client systems, and for merging these revisions as appropriate when different client systems provide revisions to the same document; para. 0025 - the client system 112 to perform various techniques for automatically capturing and maintaining versions of documents; para. 0027 - local storage elements 132 may store local revisions made at the client system; para. 0034 - version history information 208 may track a set of revisions associated with particular shared files. This version history information for a given shared file may be tracked at any suitable level of detail or granularity (e.g., notebook level, section level, page level, or the like); para. 0036 - client systems may maintain their own local version history for a given file; para. 0040 - revisions to the file may include deletions of existing content, additions of new content, alterations of existing content, or the like. indicating which client system and/or user created a given revision, as well as timestamp information 310 indicating when the given revision occurred; para. 0057 – determining whether to create a version of the previous state of the shared document, and to sync this version to the server; para. 0062 - sampling interval applicable to versioning or capturing revisions of a given file at a client system.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lemus, to include the journal of the document being associated with a particular version of the document being displayed on the respective computing device; wherein the one or more other computing devices displaying the document store a separate journal of the document associated with a particular version of the document displayed on the one or more other computing devices for the purpose of efficiently managing document versioning in a distributed environment, as taught by Baer.
	Claim(s) 7 and 13:
Claim(s) 7 and 13 correspond to Claim 1, and thus, Lemus, Tu, Rhoades, and Baer teach or suggest the limitations of claim(s) 7 and 13 as well.

Claim 2:
	Lemus further teaches or suggests wherein each journal entry is defined to include identification information identifying at least that journal entry and content information on at least the handwriting input associated with that journal entry (para. 0036 - detecting a particular type of handwriting used to perform the interaction event. For example, with respect to FIG. 4, tracking facility 104 may analyze the handwriting used to create graphical object 402-2 and determine that the handwriting is associated with a particular user. Tracking facility 104 may accordingly identify the user as having created graphical object 402-2; para. 0044 - tracking facility 104 may record a timestamp and/or any other information associated with an interaction event that is associated with a particular user; para 0045 - 	tracking facility 104 may include data representative of an interaction event performed during a collaboration session and a user associated with the interaction event in an interaction event log corresponding to the collaboration session.).
Claim(s) 8 and 14:
Claim(s) 8 and 14 correspond to Claim 2, and thus, Lemus, Tu, and Rhoades teach or suggest the limitations of claim(s) 8 and 14 as well.

Claim 3:
	Lemus further teaches or suggests where the journal is defined so that links between the journal entries are formed based on the identification information of each journal entry (see Fig. 10; para. 0048 – visually chronicles interaction events performed during a collaboration session by displaying representations of the interaction events ( e.g., graphical objects 402-1 through 402-6 and touch gestures 1002-1 and 1002-2) in an order that corresponds to an order in which the interaction events are performed during the collaboration session.).
Claim(s) 9 and 15:
Claim(s) 9 and 15 correspond to Claim 3, and thus, Lemus, Tu, and Rhoades teach or suggest the limitations of claim(s) 9 and 15 as well.

Claim 4:
	Lemus further teaches or suggests wherein each journal entry is linked to one journal entry having time information in a time-order before the time information of that journal entry (see Fig. 10; para. 0048 – visually chronicles interaction events performed during a collaboration session by displaying representations of the interaction events (e.g., graphical objects 402-1 through 402-6 and touch gestures 1002-1 and 1002-2) in an order that 
Claim(s) 10 and 16:
Claim(s) 10 and 16 correspond to Claim 4, and thus, Lemus, Tu, and Rhoades teach or suggest the limitations of claim(s) 10 and 16 as well.


Claims 5, 6, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemus, in view of Tu, in view of Rhoades, in view of Baer, and further in view of Leninger et al., US Patent Application Publication No. US 2012/0331061 (“Leninger”).
Claim 5:
	Lemus further teaches or suggests journal entries linked to one journal entry having time information in a time-order before the time information of the branched journal entries when; the journal entries have content information on handwriting input to the input interface  of the more than one of the computing devices, including the first computing device, with respect to at least a portion of the same digital ink of the document; and the time information having the content information on the handwriting input to a first input interface associated with the first computing device has a time-order after the time information of at least one of the one or more other journal entries (see Fig. 10; para. 0048 – visually chronicles interaction events performed during a collaboration session by displaying representations of the interaction events ( e.g., graphical objects 402-1 through 402-6 and touch gestures 1002-1 and 1002-2) in an order that corresponds to an order in which the 
	Leninger further teaches or suggests branch the journal into two or more journal entries linked to one journal entry when: the branched journal entries have content information of more than one of the computing devices, the time information of the branched entry having content information to a first input interface associated with a first computing device has a time-order after the time information of at least one of the one or more branched journal entries (see Fig. 3; para. 0033 - Each of the branches 152 and 156 stores a particular component of the model. model data 62 may include other information (e.g., metadata) such timestamp information, user information, etc.; para. 0037 – generate a unique component identifier for a branch in the data structure 150, so that when multiple users collaboratively develop the model 100, they can unambiguously identify components within each other's copies of the data structure 150. generates a component identifier for a component at the time when a user defines the component; para. 0048 – the elements under the house branch 154 (corresponding to the house component 102) may be sequentially listed.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lemus, to include branch the journal into two or more journal entries linked to one journal entry when: the branched journal entries have content information of more than one of the computing devices, the time information of the branched entry having content information to a first input interface associated with a first computing device has a time-order after the time information of at least one of the one or more branched journal entries for the purpose of efficiently managing remote collaboration, as taught by Leninger.
Claim(s) 11 and 17:
Claim(s) 11 and 17 correspond to Claim 5, and thus, Lemus, Tu, Rhoades, Baer, and Leninger teach or suggest the limitations of claim(s) 11 and 17 as well.

Claim 6:
	Lemus further teaches or suggest linking a copy of the journal entry having the content information on handwriting input to the first input interface to a journal entry having time information in a time-order immediately before the time order of the copied branched journal entry (see Fig. 10; para. 0048 – visually chronicles interaction events performed during a collaboration session by displaying representations of the interaction events ( e.g., graphical objects 402-1 through 402-6 and touch gestures 1002-1 and 1002-2) in an order that corresponds to an order in which the interaction events are performed during the collaboration session.); para. 0056 - Computing device 1404 may be implemented by any suitable combination of processing or computing devices. For example, computing device 1404 may be implemented by one or more personal computers.).
	Leninger further teaches or suggest linking copies of branched entries (see Fig. 3; para. 0033 - Each of the branches 152 and 156 stores a particular component of the model. model data 62 may include other information (e.g., metadata) such timestamp information, user information, etc.; para. 0037 – generate a unique component identifier for a branch in 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lemus, to include linking copies of branched entries for the purpose of efficiently managing remote collaboration, as taught by Leninger.
Claim(s) 12 and 18:
Claim(s) 12 and 18 correspond to Claim 6, and thus, Lemus, Tu, Rhoades, Baer, and Leninger teach or suggest the limitations of claim(s) 12 and 18 as well.

Response to Arguments
Applicant’s further arguments have been considered but are not persuasive because the arguments do not correspond to the rationales as used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176